

115 HR 3394 IH: Teaching Health Centers Graduate Medical Education Extension Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3394IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mrs. McMorris Rodgers (for herself, Mr. Carter of Georgia, Mr. Heck, Mr. Kennedy, Mr. Khanna, Mr. LaMalfa, Mr. McGovern, Mr. O'Halleran, Mr. Raskin, Mr. Vela, Mr. Young of Iowa, Mr. Capuano, Mr. Cartwright, Mr. Crowley, Mr. Denham, Mr. Espaillat, Mr. Faso, Ms. Jenkins of Kansas, Mr. Kilmer, Mr. Moulton, Mr. Newhouse, Mr. Takano, Mr. Valadao, Mr. Cohen, Mr. Conyers, Mr. Courtney, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mr. Garamendi, Mr. Larsen of Washington, Mr. Long, Mr. Lucas, Mr. Marino, Mr. Murphy of Pennsylvania, Mr. Nolan, Ms. Ros-Lehtinen, Mr. Rush, Ms. Schakowsky, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Serrano, Ms. Tsongas, Ms. Bonamici, Mr. Ruiz, Ms. Clark of Massachusetts, Mr. Cole, Mr. Rogers of Kentucky, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize section 340H of the Public Health Service Act to continue to encourage the
			 expansion, maintenance, and establishment of approved graduate medical
			 residency programs at qualified teaching health centers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Teaching Health Centers Graduate Medical Education Extension Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)The program of payments to teaching health centers for graduate medical education under section 340H of the Public Health Service Act (42 U.S.C. 256h) was enacted in 2010 to address the crisis-level shortage of primary care physicians, especially in rural and medically underserved communities.
 (2)Teaching health center residents and faculty will provide more than one million primary care medical visits in 2017 to underserved communities.
 (3)When compared with traditional Medicare GME residents, residents who train at teaching health centers are more likely to practice primary care and remain in underserved or rural communities.
 (4)The teaching health center program not only plays a vital role in training the Nation’s next generation of primary care physicians (including dentists), but helps bridge the Nation’s physician shortfall.
 (5)For these reasons, it is of vital importance to continue the program under section 340H of the Public Health Service Act (42 U.S.C. 256h) at a sustainable level of funding per full-time equivalent resident, as recommended in the fact sheet of the Health Resources and Services Administration entitled Cost Estimates for Training Residents in a Teaching Health Center.
			3.Reauthorization of program of payments to teaching health centers that operate graduate medical
			 education programs
 (a)PaymentsSubsection (a) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended to read as follows:
				
					(a)Payments
 (1)In generalSubject to subsection (h)(2), the Secretary shall make payments under this section for direct expenses and indirect expenses to qualified teaching health centers that are listed as sponsoring institutions by the relevant accrediting body for—
 (A)maintenance of existing approved graduate medical residency training programs; (B)expansion of existing approved graduate medical residency training programs; and
 (C)establishment of new approved graduate medical residency training programs. (2)New programs (A)PaymentsThe Secretary shall make payments under paragraph (1)(C)—
 (i)for fiscal year 2019, for a total of up to 60 full-time equivalent residents at new approved graduate medical residency programs; and
 (ii)for fiscal year 2020, for a total of up to 120 full-time equivalent residents at the new approved graduate medical residency programs that received payments pursuant to clause (i).
 (B)PrioritySubject to subparagraph (C), in making payments pursuant to paragraph (1)(C), the Secretary shall give priority to qualified teaching health centers that—
 (i)serve a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (ii)are located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act). (C)LimitationThe number of full-time equivalent residents for which a qualified teaching health center receives payments pursuant to paragraph (1)(C) for a fiscal year shall not exceed by more than six the number of full-time equivalent residents for which the center received such payments for the preceding fiscal year.
							.
 (b)FundingSubsection (g) of the first section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended to read as follows:
				
					(g)Funding
 (1)Existing programsOut of any money in the Treasury not otherwise appropriated, there are appropriated for payments under subparagraphs (A) and (B) of subsection (a)(1) $116,500,000 for each of fiscal years 2018, 2019, and 2020, to remain available until expended.
 (2)Incentive for new programsOut of any money in the Treasury not otherwise appropriated, there are appropriated for payments under subsection (a)(1)(C), $10,000,000 for fiscal year 2019 and $19,000,000 for fiscal year 2020, to remain available until expended.
 (3)Administrative expensesOf the amount made available to carry out this section for any fiscal year, the Secretary may not use more than 5 percent of such amount for the expenses of administering this section.
						.
 (c)Annual reportingParagraph (1) of subsection (h) of the first section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended—
 (1)by redesignating subparagraph (D) as subparagraph (H); and (2)by inserting after subparagraph (C) the following:
					
 (D)The number of patients treated by residents described in paragraph (4). (E)The number of visits by patients treated by residents described in paragraph (4).
 (F)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents entering primary care practice (meaning any of the areas of practice listed in the definition of a primary care residency program in section 749A).
 (G)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents who entered practice at a health care facility—
 (i)primarily serving a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (ii)located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. (d)Report on training costsNot later than March 31, 2020, the Secretary of Health and Human Services shall submit to the Congress a report on the direct graduate expenses of approved graduate medical residency training programs, and the indirect expenses associated with the additional costs of teaching residents, of qualified teaching health centers (as such terms are used or defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)).
 (e)DefinitionSubsection (j) of the first section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1) the following:
					
 (2)New approved graduate medical residency training programThe term new approved graduate medical residency training program means an approved graduate medical residency training program for which the sponsoring qualified teaching health center has not received a payment under this section for a previous fiscal year (other than pursuant to subsection (a)(1)(C)).
						.
 (f)Technical correctionsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended— (1)in subsection (f) of the first section 340H (42 U.S.C. 256h), by striking hospital each place it appears and inserting teaching health center;
 (2)by redesignating the second subpart XI (relating to a community-based collaborative care network program) as subpart XII; and
 (3)by redesignating the second section 340H (42 U.S.C. 256i) as section 340I. (g)Payments for previous fiscal yearsThe provisions of the first section 340H of the Public Health Service Act (42 U.S.C. 256h), as in effect on the day before the date of enactment of this Act, shall continue to apply with respect to payments under such section for fiscal years before fiscal year 2018.
			